Citation Nr: 0431115	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  97-30 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a disability 
manifested by twitching.




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
November 1986 and from December 1990 to June 1991.  The 
veteran had service in Southwest Asia from January 1991 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO), which denied the benefits sought on appeal.  A motion 
to advance this case on the Board's docket was granted under 
the authority of 38 U.S.C.A. § 7102(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claim; and has rendered all assistance 
required.

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.

3.  A skin disorder is not currently shown.

4.  A disability manifested by twitching is not currently 
shown.
 
5.  The veteran does not have objective indications of a 
chronic disability manifested by skin symptoms or twitching.
 



CONCLUSIONS OF LAW

1.  The veteran has PTSD due to his experiences on active 
duty in Southwest Asia during the Persian Gulf War. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).

2.  A chronic disorder manifested by skin symptoms was not 
incurred in or aggravated by service, and may not be presumed 
to have been due to an undiagnosed illness during Persian 
Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.303, 3.317 (2004).

3.  A chronic disorder manifested by twitching was not 
incurred in or aggravated by service, and may not be presumed 
to have been due to an undiagnosed illness during Persian 
Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in  letters dated in March 2001, March 2003, 
and June 2004, and in the statement of the case and 
supplemental statements of the case.  He was informed of the 
information and evidence necessary to substantiate the 
claims, which evidence he was expected to submit, and which 
evidence VA would attempt to obtain for him.  He was also 
requested to inform the RO of any further evidence the 
claimant wanted VA to attempt to obtain.  He has also been 
informed of what evidence was needed to substantiate these 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record reflects that the RO has made reasonable efforts 
to obtain relevant medical evidence adequately identified by 
the appellant in support of his claim.  With respect to the 
veteran's failure to report for examination in April 2003, 
the RO notified the veteran in March 2003 of the provisions 
of 38 C.F.R. § 3.655.  The Board finds that VA has complied 
with the VCAA duties to notify and assist.  The timing of the 
notice, after the adjudication appealed, did not prejudice 
the claim in any way because it has been readjudicated by the 
RO and the Board on the merits of the claims alone.

II.  Factual Background

The service medical records do not show treatment, complaints 
or diagnoses regarding a skin disorder, a disorder manifested 
by twitching, or a psychiatric disorder to include PTSD.

The veteran's DD Form 214 for his later period of active 
service shows that he had active service from December 1990 
to June 1991 with more than three months of foreign service.  
He served in Southwest Asia in support of Operation Desert 
Shield/Desert Storm, and his primary specialty was medical 
specialist and preventive medicine specialist.

In February 1997, the RO asked the veteran to provide a 
description of traumatic incidents constituting his claimed 
inservice stressors on which he based his claim for service 
connection for PTSD

In a statement received in February 1997, the veteran's 
parents indicated that the veteran's mental health had 
deteriorated, and that this resulted from his service in 
Saudi Arabia.

The report of a February 1997 VA examination for PTSD shows 
that the veteran indicated that he was sent to Saudi Arabia 
in about January 1991.  He stated that he could not recall 
anything that happened while he was there.  The veteran 
reported that after service he had a series of short jobs and 
"continued self-medicating" with alcohol and marijuana.  He 
became preoccupied with Gulf War experiences after 
participating in an inpatient alcohol treatment program in 
1996.  The examination report indicated that the veteran 
apparently last worked in November or December 1996.  The 
veteran reported that he could not remember anything that 
happened while he was in the Gulf War, but that present daily 
events reminded him of the Gulf War.

In the report of objective findings, the examiner concluded 
that the veteran's subjective complaints and incomplete 
subjective history were the only data supporting the 
diagnosis of PTSD.  The report concluded with a diagnosis of 
(1) PTSD by history from the veteran and (2) polysubstance 
dependence, reported by the veteran to be in remission. 

During a February 1997 VA general examination, the veteran 
reported that for about the last two years, he had had vague 
pain, which shoots up in the area of the left tibia area.  
After examination, the diagnoses included that no 
abnormalities are found of the left leg, either on 
examination or on X-ray.

In a September 1997 statement, the veteran reported on a 
number of stressors experienced during Desert Storm as 
follows.  There was an explosion outside his berm.  He was in 
a state of panic, and "lock and loaded and charged into the 
first sergeant's tent.  He was around dead bodies, and 
limbless injured people who had the unforgettable look of 
emotions on their face.  He helped carry one body bag which 
was essentially "beef stew."  One day near or at Kobar 
Towers, he heard a "whistle like" noise and a ground 
shaking explosion.  He later learned that a Scud missile had 
been shot down.  He was exposed to numerous Scud missile 
attacks, some of which were shot down.  He helped treat 
numerous POWs.  He slept in "MOPP" gear countless nights.  

In that statement, the veteran also reported that during his 
out-processing physical at Fort Bragg, there was an area of a 
red rash on his right forearm that had been there since 
before leaving Saudi Arabia.  He also reported having 
"muscular twitches" of his upper torso.

During a February 1998 hearing at the RO, the veteran 
testified regarding his claim.  Regarding his Persian Gulf 
War experience, he remembered that he ran into the First 
Sergeant's tent in an agitated state apparently with a 
"locked and loaded" firearm.  He testified about a patriot 
missile hitting a Scud missile, and that this happened on a 
continual basis, and in close proximity to where he was.  He 
heard gunfire at times.  He indicated that he was not engaged 
in combat.  He saw injured people and had to move dead 
bodies.  He indicated that he was a medical field/medical 
specialist and treated people.  He testified that he had 
flashbacks and memory problems since service.  The veteran 
also testified about his skin rash and twitching.  

In June 1998, the RO wrote to the veteran and requested that 
he provide medical reports regarding the veteran's claimed 
skin condition and twitching. 

The report of a June 1998 VA general examination shows that 
that examination was discontinued because it was impossible 
to obtain an accurate medical history, apparently due to the 
veteran's behavior at that time.

In December 1999, the RO wrote to the veteran to request that 
he provide a comprehensive statement containing as much 
detail as possible regarding his claimed inservice stressors.

In a letter addressed to a U.S. Congressman, dated in January 
2000, the veteran reported a number of stressors.  In 
essence, he reported that his stressors included experiencing 
air attacks, scud attacks, starving children, seeing 
accidents and dead bodies.  He was located at several staging 
areas, and eventually relocated to Kobar Towers.  He 
experienced many panic attacks induced by the constant air 
campaign of jets flying over, and air raid sirens constantly 
going off alerting them to incoming scud missiles.  On 
several occasions he slept in MOPP gear with his gas mask on.  
He heard an awful noise and explosion which was a patriot 
missile and scud missile colliding at a close range.  Along a 
road on which he drove over 5000 miles while there, he saw 
the site of many accidents.  During the ground war, he 
experienced billows of smoke.  He carried many gurneys full 
of blood, people without arms and legs, and with shrapnel 
wounds.  Once a loud explosion went off nearby and he ran 
into a first sergeant's tent with a loaded firearm.

Based on information provided by the veteran, the RO 
attempted several times in 2000 and 2001 to obtain service 
medical and personnel records from the veteran's U.S. Army 
Reserve unit.  In February 2002, that unit notified that RO 
that the veteran was not a member of the unit and they had no 
information on him. 

There are various private medical records, including records 
associated with a Social Security Administration application 
for disability insurance benefits, and VA medical records, 
reflecting treatment from 1995 to through November 2002 for 
different medical conditions and disorders.

In April 2003, the veteran failed to report for examinations 
scheduled for the purpose of examining him regarding his 
three claimed disabilities which are the subject of this 
appeal. 

III.  Analysis

Service connection may be established for a disability 
resulting from personal injury or disease suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

A.  PTSD

When the veteran initially filed his claim in 1996, 
entitlement to service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1996).

In November 1996, prior to the filing of the veteran's claim, 
VA regulations were amended to adopt the 4th edition of The 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  38 
C.F.R. § 4.130 (1997).  An earlier version of that text, DSM-
III (3rd ed. 1980), was in use by VA at the time the veteran 
filed his claim.  38 C.F.R. § 4.125 (1996).

Thereafter, 38 U.S.C.A. § 3.304(f) was amended, effective 
March 7, 1997.  The amended regulation provides:

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor. 38 C.F.R. § 3.304(f).

The new criteria essentially eliminate the role of 
adjudicators in determining the sufficiency of the claimed 
stressor in supporting a diagnosis of PTSD.  Instead, the 
sufficiency of a stressor is presumed if it is accepted by a 
medical professional in making the diagnosis.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) is 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to the actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with his 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); 38 C.F.R. § 3.304(d)(f)(2003).

When a determination is made that the veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Court has held in the view of the subjective nature of 
the DSM-IV criteria for accessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the asserted 
stressor(s) is a medical question requiring assessment by a 
mental health professional.  Cohen, supra at 142, citing 
West, 7 Vet. App. 70 (1994).  Further, the Court in Cohen 
noted that "mental health professionals are experts and are 
presumed to know the DSM requirements applicable to the 
practice and to have taken them into account in providing a 
PTSD diagnosis..." Id.

In this case, the veteran does not allege that he was in 
combat with the enemy while in Southwest Asia during the 
Persian Gulf War.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) do not apply.  He does, however, state that he was 
exposed to stressful experiences when in Saudi Arabia.   

Regarding his claimed stressors, the veteran has reported 
that he heard and saw Scud missiles explode.  In Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court opined that the 
fact that a veteran, who had noncombat military occupational 
specialty, who was stationed with a unit that was present 
while enemy attacks occurred would strongly suggest that he 
was, in fact, exposed to such attacks.  In other words, the 
veteran's presence with a unit at the time such attacks 
occurred would corroborate his statement that he experienced 
such attacks on a personal basis.  The fact that the veteran 
was stationed in Southwest Asia from January 1991 to May 1991 
would strongly suggest that he was exposed to the Scud 
attacks as claimed.  

A stressor need not be corroborated in every detail. Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  There is no requirement 
in case law that there needs to be a high level of exposure 
to combat.  Corroboration of the veteran's personal 
participation in those events is unnecessary.  Pentecost v. 
Principi, at 128.  In the spirit of the holding in Pentecost, 
the undersigned finds that the veteran was exposed to the 
Scud attacks as claimed.

The veteran has also reported that he saw injured people and 
dead bodies, and that he helped treat POWs, and that he had 
to sleep in "MOPP" gear including gas mask.  The Board 
finds that experiencing these asserted stressors would be 
consistent with the veteran's role as medical specialist 
while serving in Southwest Asia during the Persian Gulf War.  

In this case, the Board accepts the veteran's assertion that 
he was exposed to hearing and seeing Scud missiles exploding 
while serving in Saudi Arabia. While the Board finds that it 
is almost impossible to entirely corroborate the veteran's 
assertions of his exposure, the Board accepts the assertion 
that he was in fact exposed to these episodes.  The veteran 
has a current, valid diagnosis of PTSD, and his PTSD has been 
found to be related to his service in the Persian Gulf War.  
In this connection, the Board notes that a VA treatment 
record of October 2002 contains a diagnosis of PTSD (Gulf War 
related).  The veteran has been given the diagnosis of PTSD 
on more than one occasion by VA and non-VA examiners.  
Clearly, the evidence of record is at least in relative 
equipoise.  Under the circumstances, the veteran prevails as 
to his claim for service connection for PTSD with application 
of the benefit of the doubt in his favor.  38 U.S.C.A. § 
5107.

B.  Skin Disorder and a Disability Manifested by Twitching

In addition to the law and regulations discussed above 
regarding service connection, the following apply in this 
case because the veteran's military records document that he 
served in Southwest Asia during the Persian Gulf War.

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis. There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification. There must be a minimum of a 6- 
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply. 
VAOPGCPREC 8-98.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were recently amended, effective March 1, 
2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

During his second period of active duty, from December 1990 
to June 1991, the veteran had some service in Southwest Asia 
during the Persian Gulf War.  He claims and has testified at 
the February 1998 RO hearing that since service in the 
Persian Gulf War, he has developed a skin disorder manifested 
by skin rash or hives, and a disability manifested by muscle 
twitching.   

The Board has considered whether service connection may be 
granted for a disability due to undiagnosed illness of the 
veteran, who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

During a February 1996 VA examination, the veteran complained 
of a vague pain which shoots up in the area of the left 
tibia.  On examination, skin, neurological and left leg 
examination was negative.  The diagnosis included that no 
abnormalities were found of the left leg, either on 
examination or on X-ray.  

VA treatment records show that a ganglion cyst of the left 
hand was treated in June 1996, several years after the 
veteran's last period of active service.  No symptoms of 
twitching have been attributed to the ganglion cyst.  Beyond 
that, VA and private treatment records do not show that any 
abnormal findings have been made which are referable to a 
skin disorder or a disability manifested by twitching.  
Treatment records containing reports of skin and neurological 
examination show no abnormal findings.  There is no objective 
indication of related disabilities for a period of at least 6 
months and to a compensable degree, with respect to either 
claimed condition, and thus such requirements of the Persian 
Gulf War provisions are not met.  

The preponderance of the evidence is against the claim for 
service connection for undiagnosed illness.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Further, other than the veteran's assertions, there is no 
evidence of record that the veteran has a skin disability or 
a disability manifested by twitching.  The service medical 
records do not show treatment, complaints or diagnoses 
regarding a skin disorder or a disability manifested by 
twitching.  Review of the record since service also does not 
show that the veteran has been diagnosed with a chronic skin 
disability or a chronic disability manifested by twitching.

The Board has considered the veteran's lay statements that he 
has these disorders as a result of his service.  Lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons.  However, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
evidence does not reflect that the appellant currently 
possesses the required specialized medical training and 
knowledge, nor is it contended otherwise.  

The record does not show medical evidence diagnosing a skin 
disability or a disability manifested by twitching, or show 
any pertinent complaints or treatment.   In the absence of 
proof of a current disease or injury, there can be no valid 
claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the veteran's claim for service connection for a 
skin disability or a disability manifested by twitching, must 
be denied.

In this connection the Board notes that the RO scheduled the 
veteran for an examination to be conducted in April 2003 in 
order to address the issues of entitlement to service 
connection for a skin disorder and for a disability 
manifested by twitching.  Prior to the scheduled examination, 
in March 2003 the RO notified the veteran that an examination 
was being scheduled, and that if he failed to report for the 
examination, a decision would be made based on the evidence 
of record.  He was also notified then that he should request 
any rescheduling of the examination promptly after receiving 
notice of the examination date.  The record indicates that 
the veteran was informed that if he failed to report, a 
decision would be based on the evidence of record.  See 38 
C.F.R. § 3.655.  

Thereafter, he was scheduled for VA examination in April 
2003, but failed to report for that examination.  There is no 
indication after failing to report for the April 2003 
examination, that he provided an explanation for his absence, 
or that he subsequently requested that the examination be 
rescheduled.  38 C.F.R. § 3.655 provides that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for examination, or reexamination, certain regulatory 
action is prescribed.  Specifically, when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated on the 
evidence of record. 

Based on the foregoing, the preponderance of the evidence is 
against the claims that the veteran has (1) a skin disorder 
or (2) disability manifested by twitching.  As discussed 
earlier above, entitlement to service connection for disease 
or injury is limited to cases in which such incidents have 
resulted in a disability.  See 38 U.S.C.A. § 1110.  Hence, in 
the absence of proof of a present disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In the instant case, the claims for service 
connection for (1) a skin disorder or (2) disability 
manifested by twitching, must be denied because the first 
essential criterion for the grant of service connection, 
i.e., competent evidence of the disability for which service 
connection is sought, has not been met.

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2004).


ORDER

Service connection for PTSD is granted.

Service connection for a skin disorder is denied.

Service connection for a disability manifested by twitching 
is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



